Citation Nr: 0113371	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active duty from September 1971 to March 
1974.  

This appeal arose from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied, in pertinent part, claims 
for entitlement to service connection for generalized anxiety 
or depression, paranoid schizophrenia, and a back disability.  

The Board of Veterans' Appeals (Board) issued a remand in 
August 1997 for satisfaction of the veteran's request for a 
hearing before the Board, which was completed in February 
1998.  

The Board issued another remand in May 1998 for additional 
development and adjudicative action.  

In April 2000, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  The expert medical 
opinion was subsequently received and the veteran's claims 
file, with the opinion added, was referred to the veteran's 
representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2000).  In April 2001, the veteran's representative provided 
additional written argument.  

The veteran requested another hearing before the Board.  The 
Board accordingly issued a remand in June 2000 for scheduling 
of the requested hearing.  The veteran did not report for the 
hearing.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  There is no competent persuasive medical evidence of a 
nexus between the current back disability and the veteran's 
service 

2.  There is no competent persuasive medical evidence that 
the veteran suffers from a chronic disease process of which 
inservice and post service complaints are symptoms; rather 
the medical evidence suggests that current symptoms are the 
result of an intervening back injury from an automobile 
accident in 1993.  

3.  The most competent and persuasive evidence establishes 
that a borderline personality disorder, the veteran's 
underlying psychological disorder, preexisted service and did 
not increase in severity in service.  

4.  A depressive disorder, not otherwise specified, 
preexisted service and was known to be associated with a 
borderline personality disorder.  

5.  A chronic acquired psychiatric disorder is not causally 
related to service.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991);  38 C.F.R. §§ 3.102, 3.303, 3.306 (2000).  

2.  A low back disability was not incurred in service. 
38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. §§ 3.102, 
3.303(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Chronic acquired psychiatric disorder

The objective evidence pertaining to the appellant's mental 
state prior to service is limited to available records from a 
psychiatric hospital that show that the appellant was 
admitted on a voluntary basis in November 1964 and was 
discharged in February 1965.  According to the hospital, this 
was his only admission.  He was 13 years of age at the time 
and was in 6th grade.  The diagnosis on the cover sheet was 
mild idiopathic mental deficiency with psychotic reaction.  
The duration of the illness before admission was listed as 
two years.  The only record provided aside from the cover 
sheet was a discharge report.  According to the report, 
certain unspecified problems between the appellant and his 
mother led to the hospitalization.  It was felt that the 
appellant was "threatened by his all-engulfing mother and 
rebelled against her to achieve some of his own identity in 
life."  The manner in which he rebelled was not specified.  

According to the report, the appellant was about two years 
behind his age-grade placement but was starting to show 
improvement.  His relationship with his mother also 
apparently showed improvement as a result of the 
hospitalization in that he responded very warmly towards her 
again.  The appellant was described as a fairly pleasant boy 
who wanted to cooperate but who "would follow his fears and 
would get involved in mischief."  It was noted that during 
group psychotherapy he denounced mothers as "stupid and old 
fashioned."  It was recommended that the appellant remain in 
the hospital at that time but his mother wanted him to stay 
home after a leave of absence and he was discharged.

The psychiatric portion of the appellant's service entrance 
examination in May 1971 was normal but the appellant reported 
a history of nervous trouble.  

In December 1971 a psychiatric evaluation was requested 
because of an unfavorable OSI (security) investigation, which 
was noted to be a privileged document.  

At the first interview, the appellant reported to the 
examiner that he had spent one and a half years in mental 
institutions during his early teenage years, the first of 
which was a private institution, and the second of which was 
a state mental institution where he spent over a year of his 
life.  He did not appear psychotic.

Prior to the second interview, the examiner learned from the 
OSI investigation report that the appellant's pre-service 
hospitalization was for an adolescent adjustment reaction 
without any sign of psychosis.  The examiner found that upon 
further interview, the appellant was only immature.  There 
was no disorder of his affect to suggest a psychotic 
disorder.  The examiner recommended disqualification from 
service due to the history of instability.  

In October and November of 1972 the appellant was counseled 
for unspecified emotional problems.  

In April 1973 it was determined that based on the prior 
psychiatric evaluations, the appellant needed to be re-
evaluated for qualification for service and it was determined 
that at this point he was not qualified for service.  The 
provisional diagnosis was immature personality with no 
psychosis by history.  

By history the appellant had three years of 
institutionalization during adolescence for adjustment 
reaction.  There was a history of "much psychic trauma during 
childhood."  Following the death of his parents he seemed to 
do better in school, and remained out of institutions.  The 
service physician reported that the appellant did not like 
work or the people he worked with and he reported being 
uncomfortable working with classified information.  Further, 
he felt somewhat persecuted by others, especially in his 
barracks, because of his strong religious beliefs.  The 
mental status examination was normal without evidence of 
neurotic or psychotic process.  The impression was emotional 
unstable personality.  The appellant was disqualified for a 
security clearance.  

In February 1974 it was noted that the appellant had a 
traumatic childhood and had exhibited difficulty in adjusting 
to the Air Force.  A discharge based on an emotionally 
unstable personality was recommended.  The appellant was 
subsequently administratively discharged.  His separation 
examination was essentially normal, but at the time he 
reported depression and excessive worry, both of which were 
attributed to muscle spasms of the back.  

Performance evaluation reports show that the appellant's 
marks were relatively low during his first evaluation period, 
September 1971 to August 1972. The marks significantly 
improved from August 1972 to February 1973, but then fell to 
their lowest levels from February 1973 to February 1974.

An employment appraisal dated in August 1991 noted that the 
appellant was terminated from his position as a security 
guard for unacceptable performance. The report indicated that 
the appellant was unstable and unsuitable for his work.

A March 1994 letter from an attorney to the State Bar of 
Texas shows that the attorney did not feel that the appellant 
was mentally stable. He stated that the appellant had been 
fired from a job for "unusual behavior."

A June 1994 psychological evaluation was performed on 
referral from the Texas Rehabilitation Commission. The 
appellant reported that his adoptive mother was "domineering" 
and his adoptive father was "hen pecked." His father died 
when he was 12 and his mother died when he was 15, after 
which he was placed in a children's home for five years and 
then entered the Air Force.  He stated that other children 
did not accept him and he did average or below in school 
academically. Service was a "living nightmare." according to 
the appellant and he felt that Air Force authorities were 
"racist" and "didn't like immigrants."  He stated that aside 
from his last security job, where according to the appellant 
the employer "was never able to prove I couldn't do the job," 
he had lost every job for the same reason, which he stated 
was because he "wasn't their race."  The appellant denied any 
hallucinations or delusions but clearly presented paranoid 
ideation repeatedly during the interview.  After an interview 
and after test results were received, diagnoses included 
major depression, single episode, moderate, and rule out 
organic mental disorder. On Axis II, a diagnosis was made of 
a paranoid personality disorder.  The examiner noted that his 
personality profile was indicative of considerable confusion 
and emotional fragility but he denied any history of 
psychiatric treatment. There was a strong paranoid feature to 
his profile.

The appellant was seen by a VA clinic in January 1995.  He 
complained of depression since getting out of service in 
1974.  Symptoms included depressed mood, insomnia, decreased 
appetite, concentration and energy, visual and auditory 
hallucinations, and occasional suicidal ideation.  He 
reported that he had been unable to hold a job for longer 
than two years secondary to interpersonal problems and that 
he last worked in 1991.  He stated that his adoptive parents 
died when he was 15 years of age and subsequently he resided 
in a home for children until age 20.  The impression was 
depressive disorder not otherwise specified.  The appellant 
was deemed a poor historian.  He reported that he was fired 
from jobs because employers would call him crazy.  He also 
stated that he underwent four hospitalizations as a teenager 
for violent behavior against his adoptive mother.  He 
maintained during the visit that he was hyperactive as a 
child and was on psychiatric medication, but he was not sure 
what kind of medication it was or the reason for the 
medication.  He stated that he got out of the military 
secondary to mental problems.  

In March 1995 the appellant was hospitalized in a VA Hospital 
for increasing "paranoid delusions." The nature of the 
appellant's symptoms included auditory hallucinations, 
delusional thinking, poor short-term memory, limited insight, 
and poor judgment and abstraction.  The appellant stated that 
he was mentally ill for many years but was afraid of seeking 
treatment because he was fearful that he would be locked in a 
hospital.  He reported that he had been hospitalized once as 
an adolescent for about two months because of behavioral 
problems but not because of any psychotic symptoms.  He 
stated that he began to experience "psychotic symptoms" in 
his early 20's during military service.  A computed 
tomography of the head and electroencephalogram were normal.

The diagnosis was chronic paranoid schizophrenia with a 
developmental disorder not otherwise specified on Axis II.  
The treating physician stated "It is my opinion that the 
psychotic illness began while he was during military service 
and it appears that whatever mental difficulties he had 
before are not associated with psychosis." The examiner added 
that it did appear that prior to service there were some 
problems with cognitive deficits that made it difficult for 
him to perform while in school.  He also may have had some 
behavioral difficulties while at home when he was an 
adolescent.

In connection with his application for Social Security 
Administration (SSA) Disability benefits, the veteran 
described his disabling condition as dyslexia or a learning 
disability, chronic depression, paranoid schizophrenia, 
bipolar mood swings, and psychotic disorders.  He also listed 
some physical problems.  He claimed that his current 
condition first bothered him on March 26, 1974.  He also 
reported that he had been fired from jobs because people said 
he was crazy.  He listed a number of symptoms.  

VA reports from May 1995 noted complaints of bouts of 
increased energy with racing thoughts and no sleep, and bouts 
of depression as well as ongoing hallucinations and paranoid 
thoughts.  The assessment was that mood swings with psychotic 
symptoms were consistent with a mixed schizoaffective 
disorder.  Bipolar disorder with mood incongruent psychotic 
features was also considered as a diagnosis.

In June 1995 the appellant underwent a psychological workup 
through the Texas Rehabilitation Commission Division of 
Disability Determinations for SSA. The appellant claimed that 
he was discharged from service because he was "sick" and 
"unstable" and had a personality disorder.  The examiner 
stated that this must have been when the appellant's 
psychosis started because he was discharged as stated. The 
appellant did not admit to preservice psychiatric treatment.  
The diagnostic impression of the examiner after the interview 
and review of test results was a clinical picture of a 
chronic form of psychosis.  Active ongoing hallucinations and 
delusions were reported that were poorly controlled.  Though 
persecutory in content it was not felt that he was 
functioning at a high enough level to be called paranoid 
schizophrenic.  The diagnosis was chronic undifferentiated 
schizophrenia.  All of the underpinnings of dysthymia or 
major depression were reported.  Mild retardation was also 
diagnosed.  

At his hearing at the RO in March 1997 the appellant 
testified that he was never in a mental institution of any 
kind prior to service and was never mentally ill.  He stated 
that after the death of his parents he lived in a children's 
home in which there was a social worker.  He denied that he 
was ever referred for psychiatric counseling and never had 
trouble sleeping.  He stated that he got along with everyone 
and in school was "pretty normal."  He stated that he may not 
have been liked but he was able to think and go to school and 
make grades.  He specifically denied the references in the 
service records to preservice treatment at a mental health 
institution.  He denied that he was even asked if he was in a 
mental institution.  

He testified that in service he "didn't make a lot of sense" 
to others around him.  He thought that people were swinging 
on doors in the barracks and persecuting him for his 
religious beliefs.  He thought that everyone was following 
him.  He further testified that after service he didn't think 
that he had an illness although he kept losing jobs.  He did 
think that people were persecuting or harassing him.  He 
stated that he lost a job because he was unsuitable and 
unstable with unusual behavior.  He stated that he had over 
20 jobs and was unable to do any of them; in fact, he stated 
that he was terminated for behavioral problems.  According to 
the appellant, during this time frame he lived alone and 
secluded and was never in a relationship or married.  

At a hearing before the Board in February 1998 the appellant 
testified that he had an "adolescent problem" but asserted 
that there was no documentation to show any illness.  He 
asserted that he had, at worst, mild depression prior to 
service and denied an adjustment reaction prior to service.  

The appellant stated that in service they were always moving 
him from room to room and people didn't want anything to do 
with him.  He stated that he was ridiculed for his religious 
beliefs and he felt like they were watching him.  He reported 
being treated for physical problems, which he stated was 
"covering up the truth."  He testified that in the military 
they told him that he was "all right," and then added " They 
lied to me."  

After service, according to the appellant, he continued to 
have excessive worry, trouble sleeping and depression.  He 
stated that he went from job to job and struggled to make a 
living.  He felt that he lost most of his jobs because of his 
behavior and stated that he was told that he wasn't able to 
do his work.  He estimated that since service he had 17 to 20 
jobs.  The appellant stated that his hospitalization in 1995 
was not the result of a sudden decision or event but resulted 
from the fact that he finally decided that he needed help.  
He stated that he had tried to convince himself that he was 
not ill but that prior to the hospitalization he was going to 
commit suicide.  He denied any post service treatment prior 
to 1995.  He denied that he received any medication or that 
any treatment was recommended when he was discharged from 
service.  

A VA psychiatric examination was performed in March 1999.  
The examiner stated that the claims folder was reviewed.  At 
the time the preservice psychiatric hospital records had not 
been received but the service medical records, VA treatment 
records, and Social Security Administration records were all 
of record.  Most of the appellant's history was obtained from 
the materials in the claims folder as the appellant, 
according to the examiner, provided very little reliable 
information himself.  The Axis I diagnoses were rule but 
depressive disorder not otherwise specified, rule out chronic 
schizophrenia and rule out factitious disorder.  Axis II 
diagnoses included rule out mixed personality disorder with 
paranoid and schizotypal features.  

After testing it was noted that the appellant was unable to 
sustain enough effort to complete the tests.  He was not 
motivated enough to give a good test taking effort.  In an 
addendum to the report the examiner stated that a definite 
diagnosis could not be reached and that the sheer quantity of 
bizarre material suggested an over-elaboration and 
exaggeration.  The cognitive impairment seemed to be 
pronounced and was difficult to explain.  The test results 
were felt to be inconsistent with his past functioning and 
testing.  The appellant's total psychological picture did not 
fit well with known clinical diagnoses.  As for the 
preservice diagnosis the examiner felt constrained to rely on 
information stated to have been related in the OSI report in 
the absence of actual preservice reports.  The examiner noted 
that there was some evidence that the appellant felt 
persecuted in service but added that she could not be more 
definitive.  

The staff psychologist who performed the psychological 
testing in connection with the VA examination wrote that due 
to uncooperative test taking behavior there was limited data 
to report.  On clinical interview the appellant was either 
silent or gave "brief and rather bizarre" responses.  He 
refused to give details about his life and would not follow 
test instructions or complete the tests.  The psychologist 
stated that while the behavior conveyed a paranoid flavor 
there were elements to his behavior that seemed contrived.  
He seemed to go out of the way to provide bizarre responses 
to questions seeking the most commonplace information.  His 
responses suggested a need to seem very ill.  

The psychologist added that while many very paranoid people 
go to great lengths to keep their bizarre notions and beliefs 
a secret, this was not the case with the appellant.  The 
appellant did relate that he had discontinued psychotropic 
medication.  The diagnoses under Axis I were rule out 
schizophrenia, paranoid type, rule out factitious disorder, 
and rule out cognitive disorder not otherwise specified.  

In an addendum dated in October 1999 the VA psychiatrist who 
performed the March 1999 examination stated that she reviewed 
the preservice records, and that all other records in the 
claims folder were previously reviewed.  From the report it 
was the examiner's opinion that a "significant mental 
diagnosis existed prior to service."  Service medical records 
did not indicate any worsening of psychiatric symptoms in 
service.  

As previously stated above the Board sought an expert medical 
opinion in April 2000.  The aforementioned background was 
considered by the examiner, who also reviewed the claims 
folder including the active duty medical records.  The 
examiner - a medical doctor and Diplomate of the American 
Board of Psychiatry and Neurology - diagnosed depressive 
disorder not otherwise specified on Axis I.  Borderline 
personality disorder was felt to be the primary diagnosis.  

In further discussion the examiner stated that a depressive 
disorder not otherwise specified preexisted the patient's 
time in service and was known to be associated with the 
principal diagnosis, i.e. borderline personality disorder.  
In addition, it was, in effect, universally present in those 
who lose their parents early in life.  His separation 
examination reported depression due to muscle spasm of the 
back.  

The examiner then discussed that the veteran's underlying 
disability was borderline personality disorder.  The 
patient's varied and confusing symptom picture was reconciled 
by this diagnosis and his complaints were all associated with 
the diagnosis.  It was especially relevant that he had an 
early psychiatric hospitalization history as the disorder was 
recognized as having an early onset.  The psychotic picture, 
paranoia, mood disorder (including depression), impulsivity, 
anger, physical altercations (striking out at his mother) and 
changing clinical picture were all felt to be consistent with 
the diagnosis.  

The examiner stated that as a characterological disorder, by 
definition, borderline personality disorder existed prior to 
service.  Furthermore there was no evidence that the disorder 
increased in severity during service.  If anything the 
service stabilized his state by providing a consistent 
environment, though he appeared to be unable to adjust to its 
demands on him.  

The examiner felt that there was no evidence that the 
veteran's problems were causally related to his service.  

The examiner stated that with the benefit of time and a broad 
clinical overview of the patient the diagnosis was quite 
clear.  One of the strongest predictors of a psychiatric 
disorder in adult life is treatment for a mental disorder in 
childhood or adolescence as in the veteran's case.  Despite 
the patient's protestations to the contrary, it was unusual 
to be hospitalized for several years as an adolescent, and 
virtually always that would indicate significant 
psychopathology.  It was doubtful that he would have been 
allowed to enlist if this had been known when he applied to 
enter the Air Force.  The examiner felt that a case could be 
made for fraudulent enlistment.  

The history was felt to be crucial as a clinical examination 
alone could not always determine appropriateness for military 
duty and, in fact, in retrospect, he was not able to adjust 
to the constraints of this lifestyle.  The examiner felt that 
previous examiners, such as Dr. J.A.S., M.D., had incomplete 
information.  In 1995 Dr. J.A.S. stated "It is my opinion 
that the psychotic illness began while he was during (quoted 
verbatim) military service and it appears that whatever 
mental difficulties he had before are not associated with 
this psychosis."  The examiner stated that Dr. J.A.S. then 
went on to say that the patient had some cognitive deficits 
and may have had behavioral difficulties as an adolescent.  
It was doubtful that he had the benefit of the summary from 
the preservice psychiatric hospitalization containing the 
diagnosis of mental deficiency, idiopathic, mild (IQ-77) with 
psychotic reaction.  The examiner stated that the only other 
explanation for testing findings as inconsistent as those in 
1999 was a fictitious disorder.  


Back disability

The veteran's back was normal on entrance into service in May 
1971.  

The service medical records contain several notations of 
treatment of back pain.  He was noted to be a weight lifter.  
A December 1972 report reflected a diagnosis of thoracic 
scoliosis.  He was placed on a physical profile for acute 
muscle spasm and was restricted from lifting more than 10 
pounds and from engaging in aerobics.  He was seen for muscle 
spasm of the back in April 1973.  

The February 1974 separation examination report indicated 
that the veteran complained of trouble sleeping, depression 
and excessive worry due to muscle spasm in his back.  However 
there was no objective indication of chronic residual 
disabilities of the lumbar spine/low back.  

Records from the Social Security Administration, including 
private medical records, note that the veteran injured his 
back in an automobile accident in 1993.  None of the 
treatment reports show any prior history of back problems.  

A chiropractic record from January 1994 addressed to an 
attorney lists an accident date of November 16, 1993.  The 
veteran had reportedly been under care since December 1993 
for a motor vehicle accident.  The diagnosis was cervical and 
lumbar sprain/strain syndrome  Physical therapy was provided 
with minimal improvement.  

A February 1994 follow-up showed a diagnosis of lumbar 
sprain/strain syndrome associated with his motor vehicle 
accident.  It was believed that he had reached maximum 
medical improvement but would nonetheless experience periodic 
exacerbations of symptoms due to the fact that the injured 
tissues were permanently weaker, less elastic and would have 
more pain sensitive structures in them.  

Additional reports essentially show the same facts.  A March 
1994 record noted that the veteran had a prior accident three 
years before as well; reportedly symptoms after that prior 
injury were completely relieved by chiropractic treatment.  
Past medical history was otherwise negative.  That workup 
contained a clinical impression of lumbosacral strain with 
secondary neck pain.  The clinical findings and x-rays were 
not indicative of any major pathology causing back symptoms.  

A letter dated in March 1994 from the veteran's attorney 
noted that the veteran was in a car accident and claims were 
filed.  An uninsured/underinsured claim on his own insurance 
was settled at or near policy limits according to the 
attorney and the veteran received "quite a bit of money."  
The veteran was seeing a chiropractor.  Apparently the 
veteran also filed a claim against the drivers of the other 
automobile involved in the accident.  

During a psychological evaluation in June 1994 the veteran 
reported that in November 1993 he was in a three car accident 
in which all three cars were "demolished."  He felt that he 
injured his back in the accident and stated that he was 
seeing a chiropractor.  

The veteran submitted a copy of an undated medical record in 
which he reported by history a motor vehicle accident in 
November 1994 in addition to an injury to the back in the 
military as the result of mopping and buffing.  The veteran 
wrote argument directly onto the record denying back problems 
prior to service when he was injured during cleaning duties.  

A March 1995 psychiatric hospitalization noted complaints of 
back pain.  A review of systems noted no evidence of severe 
illness except that there was a history of back injury with 
chronic back pain.  Examination did not show any evidence of 
serious acute medical illness on examination.

A Social Security psychological workup from June 1995 also 
noted a complaint of back impairment.  The veteran stated 
that in November of 1993 he totaled a vehicle and apparently 
damaged his spinal column.  He stated that he was getting a 
"disease" in his discs but had not had any operation.  
Instead he received chiropractic treatment.  The veteran 
reported psychiatric symptoms in service but no significant 
medical history was reported other than that previously 
reported in relation to the 1993 automobile accident.  

An orthopedic examination was requested by the Social 
Security Administration in May 1995.  A June 1995 private 
orthopedic examination record noted that the veteran reported 
that he had been involved in three or four car wrecks and had 
pain in his back.  After clinical examination and x-rays the 
examiner noted that the veteran had normal range of back 
motion although he reported pain at 90 degrees.  X-rays of 
the spine were normal.  The veteran's primary problem was 
felt to be functional due to his psychiatric diagnosis.  
There were no specific orthopedic restrictions.  

At a hearing before the Board in 1998 the veteran stated that 
he continued to have back problems since service and had been 
treated by a chiropractor three years before for his back 
disability.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The second and third elements 
can be satisfied by evidence that a condition was "noted" 
in service or during an applicable presumptive period; 
evidence showing post service continuity of symptomatology; 
and medical or, in certain circumstances, lay evidence 
between the present disability and the post service 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered together 
with all other material evidence in determinations as to 
inception.  

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b) (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306 (2000).  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A temporary flare up of symptomatology without evidence of 
worsening of the underlying condition does not constitute 
aggravation for the purpose of entitlement pursuant to 
38 C.F.R. § 3.306.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Arthritis and psychoses are both disabilities which are 
presumptively treated as service connected if manifested to a 
compensable degree of 10 percent or more within one year 
after active duty.  38 C.F.R. §§ 3.307, 3.309(a) (2000).  

The veteran is not entitled to a presumption of service 
connection for a disease shown within a year after service 
when the disease preexisted service.  As stated by the VA 
General Counsel, the requirement that the disease become 
manifest or develop within the presumptive period following 
service necessarily implies that the disease had not 
previously been manifest, either during or prior to service. 
VAOPGCPREC 14-98; Ford v. Gober, 10 Vet. App. 531, 535 (1997) 
("on its face, it is clear that section 1112 applies only 
where a covered condition is first manifest within one year 
after . . . service").  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis
Duty to Assist

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claims 
of entitlement to service connection for a chronic acquired 
psychiatric disability and a low back disability and that the 
duty to assist has been satisfied in this instance with 
respect to those claims.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service and post service medical records and the veteran's 
numerous statements as well as his hearing testimony have 
been obtained and considered.  There do not appear to be any 
records properly identified and released by the veteran to VA 
that have not been obtained if available.  Social Security 
Administration records have been obtained.  

The veteran has not apparently been afforded a VA examination 
on the issue of his spine.  However, in the judgment of the 
Board an examination is not required. 

The VCAA requires a medical examination or medical opinion 
but subject to the limiting language "when such examination 
or opinion is necessary to make a decision on the claim."  
VA must make that determination (necessity of an examination 
in making a decision on the claim) using a test set forth in 
the statute.  An examination is necessary by law if the 
evidence before the Secretary, taking into consideration all 
information and lay or medical evidence (including the 
statements of the claimant) (A) contains competent evidence 
that the veteran has a current disability or persistent or 
recurrent symptoms of disability; and (B) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval or air service; but (C) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  

In the present case the veteran has claimed recurrent 
symptoms of disability and there is a current diagnosis of a 
back disability.  There is no competent evidence though that 
this disability or symptoms may be associated with the 
veteran's service.  The prongs are conjunctive and one of the 
prongs has not been met in the veteran's case.  Therefore the 
Board is not compelled to conclude that an examination is 
necessary.  

Furthermore the Board finds that the evidence of record is 
sufficient to make a decision on the claim.  The veteran has 
been evaluated by a private orthopedist.  There are also a 
number of treatment records pertaining to the back.  These 
provide the needed information on diagnosis and etiology.  

Accordingly, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

However, the Board finds that the veteran is not prejudiced 
by its consideration of his claims pursuant to this new law 
without their first being considered by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim, and VA has 
already met all obligations to him under this new 
legislation.  Moreover, he has been afforded the opportunity 
to submit evidence and/or argument on the merits of the 
issues on appeal, and has done so.  The veteran testified at 
two hearings, and he was given the opportunity for a third.  
The Board also undertook additional development by obtaining 
an opinion regarding the veteran's psychiatric disability 
from a VHA expert.  There is otherwise no indication that 
there are additional outstanding medical records that have 
not been associated with the claims file.  

Chronic acquired psychiatric disorder

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Upon review of the evidence as a 
whole the Board finds that the most significant evidence that 
is of highest probative value is the 2000 report of Dr. 
P.K.H., a psychiatrist and Diplomate of the American Board of 
Psychiatry and Neurology.  He conducted a thorough review of 
the facts of record and the evidence in the claims folder.  
He provided a thorough analysis of the factors considered in 
offering his opinions on diagnosis and etiology, and 
explained contradictory opinions on those matters.  This 
opinion, in the view of the Board, is the most competent, 
credible and persuasive and is given dispositive weight.  The 
other opinions in evidence, including those in March 1995 and 
March 1999, are rejected as unpersuasive and of lesser 
probative value to the extent that such are based on a lesser 
record and/or have less reasoning as to its conclusions.  
While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  
In sum, the opinion of the VHA expert outweighs those other 
opinions of record.    

The preponderance of the evidence is against the claim that a 
chronic acquired psychiatric disorder was incurred in service 
or that a preservice psychiatric disability was aggravated by 
service as those terms are defined in VA regulations.  

The evidence persuades the Board that the veteran clearly and 
unmistakably had a characterological or personality disorder, 
defined as borderline personality disorder prior to service.  
He also had depressive disorder not otherwise specified prior 
to service.  This is supported by the medical opinion of the 
VHA expert, who reviewed the preservice medical reports, and 
provided his analysis as to the evidentiary record as to this 
matter.  Thus, the presumption of soundness is rebutted.  
38 C.F.R. § 3.304(b).  

The VHA expert also noted that while symptoms of depression 
and of a borderline personality were evident in service, the 
veteran's disabilities were not felt to have increased in 
severity in service.  In fact, service would have had a 
stabilizing effect on the disorders.  

Under 38 C.F.R. § 3.306, an increase in severity would 
trigger a presumption of aggravation but there is no 
presumption of aggravation in this case as there was no 
increase in disability.  A temporary flare up of 
symptomatology without evidence of worsening of the 
underlying condition does not constitute aggravation for the 
purpose of entitlement pursuant to 38 C.F.R. § 3.306.  Hunt, 
1 Vet. App. 292.  

Likewise, notwithstanding the absence of a presumption of 
aggravation the Board cannot find from the evidence of record 
that there was an aggravation of the disability in service.  
The most credible and persuasive of the competent evidence on 
the progression of a psychological disability is the opinion 
of Dr. P.K.H, who found that there was no aggravation.  The 
doctor also found that the veteran's problems were not 
causally related to his service.  

The veteran's opinions regarding the etiology of his 
psychiatric disabilities is not competent or persuasive.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the veteran is lacking in 
credibility.  He testified at his RO hearing in 1997 that he 
was not in a mental institution of any kind prior to service 
and was never mentally ill.  He denied that he was ever 
referred for psychiatric counseling and never had trouble 
sleeping.  He denied references in the service records to 
preservice mental treatment and denied that he was even asked 
if he had been in a mental institution.  These responses are 
in conflict with the other evidence of record, including in 
some cases the veteran's own statements.  

In addition medical/psychological evaluators have also found 
that the veteran was a poor historian or was uncooperative.  
Psychological testing suggested over elaboration and 
exaggeration.  His responses suggested a need to seem very 
ill.  This diminishes the credibility of his statements, 
including the history provided to examiners and impacts on 
the credibility of medical opinions rendered without the 
benefit of records to compare with the veteran's history.  

Presumptive service connection is not an option in this case 
because the veteran's borderline personality disorder, while 
having psychotic manifestations, existed prior to service.  A 
presumptive disability cannot be applied unless the subject 
psychotic manifestations are first shown in the presumptive 
period. VAOPGCPREC 14-98; Ford, 10 Vet. App. 531, 535.  

In summary, while there is medical evidence of a current 
psychiatric disability and evidence of psychiatric 
abnormality in service, the preponderance of the evidence 
weighs against a conclusion that there is a medically 
cognizable nexus between the current diagnosed disabilities 
(borderline personality disorder and depressive disorder, not 
otherwise specified) and the veteran's service.  The 
competent, credible and persuasive evidence supports that the 
current diagnoses preexisted service and were not aggravated 
by service.  Therefore the claim must be denied.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Low back disorder

The veteran experienced back symptoms in service.  He has 
current evidence of low back complaints and treatment.  
However, the evidence is not persuasive that the veteran 
actually has a disability of the low back that is causally 
related to service.  Chiropractic records show a diagnosis of 
lumbar sprain/strain syndrome or lumbosacral strain.  
Following an orthopedic workup requested by the Social 
Security Administration in 1995, the examiner felt that the 
veteran's primary problem was functional due to his 
psychiatric diagnosis.  

Even if the veteran in fact has an organic low back 
disability, the competent and probative medical evidence does 
not relate such post-service disorder to service.  It was 
only after a 1993 accident that the veteran received 
significant treatment and treatment providers have attributed 
his symptoms to that accident.  The veteran did not report to 
those treatment providers that he had a back injury in 
service or a chronic back disability.  Clearly, when the 
veteran testified at a VA hearing regarding the extent and 
duration of a back problem during service, there was a 
different interest in the outcome than when being treated for 
medical purposes.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that while interest in the outcome of 
a proceeding "may affect the credibility of testimony it 
does not affect competency to testify." (citations omitted).  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran, 
therefore, cannot render a medical opinion pertinent to a 
diagnosis or causation that has any probative value.  In this 
case, there is no medical evidence that tends to link the 
post-service back problems to service.   In the absence of 
competent medical evidence showing a current disability and 
competent evidence linking a current disability to service 
the claim is denied.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.303(b) in this case.  Initially, there is no indication 
that the veteran had a chronic back disorder during service.  
At the time of service separation, there were no pertinent 
findings.  Even if the veteran had chronic back disability in 
service such that pursuant to 38 C.F.R. § 3.303(b) the same 
disability (however remote) would be treated as service 
connected (although the Board does not find competent and 
persuasive evidence of a chronic back disability in service), 
where there is a clear intervening injury responsible for 
current disability, which is the case here, service 
connection is not in order.  Further, there is no medical 
evidence that the same disability was shown during and after 
service, nor is there a medical opinion that links a post-
service back disability to other than post-service motor 
vehicle injury.  Therefore, service connection is not 
warranted on any basis under 38 C.F.R. § 3.303(b).  

The preponderance of the evidence is against the claim.  
There is no reasonable doubt that can be resolved in the 
veteran's favor (which requires evidence to be in relative 
equipoise).  Therefore the claim is denied.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.  

Entitlement to service connection for a low back disability 
is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

